                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
DAVID VELEZ                   :       Civ. No. 3:18CV01024(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :       May 9, 2019
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Self-represented plaintiff David Velez brings this appeal

pursuant to §205(g) of the Social Security Act (“the Act”), as

amended, seeking review of a final decision by the Acting

Commissioner of the Social Security Administration (the

“Commissioner”) denying his application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”).

Plaintiff has moved for an order reversing the decision of the

Commissioner [Doc. #21]. Defendant has filed a motion for an

order affirming the decision of the Commissioner [Doc. #29].

    For the reasons set forth below, plaintiff’s Motion to

Reverse or Remand [Doc. #21] is GRANTED, to the extent it seeks

remand for further proceedings related to plaintiff’s

application for SSI benefits, and defendant’s Motion for an

Order Affirming the Decision of the Commissioner [Doc. #29] is

DENIED.


                                  1
I.     PROCEDURAL HISTORY1

       Plaintiff filed applications for DIB and SSI on March 26,

2015, alleging disability beginning March 25, 2015. See

Certified Transcript of the Administrative Record, Doc. #16 and

attachments, compiled on August 3, 2018, (hereinafter “Tr.”) at

181, 194. Plaintiff’s applications were denied initially on

August 25, 2015, see Tr. 181-206, and upon reconsideration on

January 7, 2016, see Tr. 209-232.

       On February 16, 2017, plaintiff, represented by Attorney

Meryl Anne Spat,2 appeared and testified before Administrative

Law Judge (“ALJ”) Alexander Peter Borré. See Tr. 141-72, 179-80.

Vocational Expert (“VE”) Courtney Olds testified at the hearing.

See Tr. 172-179. On June 6, 2017, the ALJ issued an unfavorable

decision. See Tr. 125-36. On May 23, 2018, the Appeals Council

denied plaintiff’s request for review, making the ALJ’s June 6,

2017, decision the final decision of the Commissioner. See Tr.

1-6. The case is now ripe for review under 42 U.S.C. §405(g).

II.    STANDARD OF REVIEW

       The review of a Social Security disability determination

involves two levels of inquiry. First, the court must decide




1 The Commissioner, with her motion to affirm, has filed a
statement of material facts to which plaintiff has not
responded. See Doc. #29-2.

2   Plaintiff is now self-represented.
                                  2
whether the Commissioner applied the correct legal principles in

making the determination. See Balsamo v. Chater, 142 F.3d 75, 79

(2d Cir. 1998). Second, the court must decide whether the

determination is supported by substantial evidence. See id.

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have [his] disability determination

                                3
made according to the correct legal principles.” Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir.

1984). The ALJ is free to accept or reject the testimony of any

witness, but a “finding that the witness is not credible must

nevertheless be set forth with sufficient specificity to permit

intelligible plenary review of the record.” Williams ex rel.

Williams v. Bowen, 859 F.2d 255, 260-61 (2d Cir. 1988). It is

well established that “an ALJ’s credibility determination is

generally entitled to deference on appeal.” Selian v. Astrue,

708 F.3d 409, 420 (2d Cir. 2013); see also Kessler v. Colvin, 48

F. Supp. 3d 578, 595 (S.D.N.Y. 2014) (“A federal court must

afford great deference to the ALJ’s credibility finding, since

the ALJ had the opportunity to observe the claimant’s demeanor

while the claimant was testifying.” (citation and internal

quotation marks omitted)); Pietrunti v. Dir., Office of Workers’

Comp. Programs, 119 F.3d 1035, 1042 (2d Cir. 1997) (“Credibility

findings of an ALJ are entitled to great deference and therefore

can be reversed only if they are patently unreasonable.”

(citation and internal quotation marks omitted)).



                                4
    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012). “[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

                                5
work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); see also 20 C.F.R. §404.1520(c) (requiring that

the impairment “significantly limit[] ... physical or mental

ability to do basic work activities[]” to be considered

“severe”).3

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520. In the Second

Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider his
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”

3 Some of the Regulations cited in this decision, particularly
those applicable to the review of medical source evidence, were
amended effective March 27, 2017. Those “new regulations apply
only to claims filed on or after March 27, 2017.” Smith v.
Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018) (summary order).
Where a plaintiff’s claim for benefits was filed prior to March
27, 2017, “the Court reviews the ALJ’s decision under the
earlier regulations[.]” Rodriguez v. Colvin, No.
3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept. 4,
2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at *4
(E.D.N.Y. Sept. 30, 2018) (“While the Act was amended effective
March 27, 2017, the Court reviews the ALJ’s decision under the
earlier regulations because the Plaintiff’s application was
filed before the new regulations went into effect.” (citation
omitted)).
                                6
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.
Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” (“RFC”) is what a person is still

capable of doing despite limitations resulting from her physical

and mental impairments. See 20 C.F.R. §404.1545(a)(1).


                                 7
      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that the Social Security Act is a remedial statute to be

broadly construed and liberally applied.” Id. (citation and

internal quotation marks omitted).

IV.   THE ALJ’S DECSION

      Following the above-described five-step evaluation process,

the ALJ concluded that plaintiff was not disabled under the Act.

See Tr. 136. At step one, the ALJ found that plaintiff had not

engaged in substantial gainful activity since the alleged onset

date of March 25, 2015. See Tr. 128. At step two, the ALJ found

that plaintiff had the severe impairments of “degenerative disc

disease of the lumbar spine status post fusion, obesity, and

mood disorder[.]” Id.

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. See id. The ALJ specifically considered

Listings 1.04 (disorders of the spine) and 12.04 (bipolar and

                                 8
related disorders). See Tr. 128-30. Before moving on to step

four, the ALJ found plaintiff had the RFC

     to perform sedentary work as defined in 20 CFR
     404.1567(a) and 416.967(a) except he cannot climb
     ladders, ropes, or scaffolds or tolerate exposure to
     hazards such as open moving machinery and unprotected
     heights; can occasionally climb ramps and stairs;
     frequently balance; occasionally stoop, kneel, crouch,
     and crawl; is limited to simple and repetitive tasks in
     an environment with no public interaction and only
     occasional interaction with coworkers and supervisors;
     he requires the ability to sit and stand at will and
     would be able to continue to perform a job when standing.

Tr. 130.

     At step four, the ALJ concluded that plaintiff was unable

to perform his past work. See Tr. 135. At step five, and after

considering the testimony of the VE as well as plaintiff’s age,

education, work experience, and RFC, the ALJ found that jobs

existed in significant numbers in the national economy that

plaintiff could perform. See id.

V.   DISCUSSION

     The Court reads plaintiff’s motion as raising two primary

arguments for reversal of the Commissioner’s decision:

     1. The Commissioner failed to consider treatment occurring
        on or after July 31, 2017, generally; and

     2. The Commissioner did not adequately assess plaintiff’s
        abilities, including that plaintiff was required to use a
        cane, beginning in March 2017.

Before evaluating these arguments, the Court pauses to discuss

the time frames relevant to each of plaintiff’s applications.


                                9
    Plaintiff’s arguments appear to rest on the assumption that

any ongoing care he receives is relevant to this Court’s review.

This assumption is inaccurate. Applications for SSI and DIB

consider a claimant’s abilities during specific, different, time

frames.

    With respect to plaintiff’s application for DIB benefits,

the relevant time frame is between the alleged onset date of

March 25, 2015, and plaintiff’s last insured date of December

31, 2016. With respect to SSI benefits, the relevant time frame

is between the alleged onset date of March 25, 2015, and the

date the ALJ issued his unfavorable decision, June 6, 2017. If

plaintiff became disabled after those dates, the appropriate

remedy is to file a new application for benefits, not to appeal

the ALJ’s June 6, 2017, unfavorable decision. Additionally, with

respect to each application, the Commissioner may determine that

plaintiff is entitled to benefits only for some of the time

periods at issue.

    A. Consideration of New Evidence by the Appeals Council

    The Regulations describe circumstances in which the Appeals

Council is required to consider new evidence submitted by a

claimant following an ALJ’s decision:

    The Appeals Council will review a case if ... Subject to
    paragraph (b) of this section, the Appeals Council
    receives additional evidence that is new, material, and
    relates to the period on or before the date of the
    hearing decision, and there is a reasonable probability

                               10
     that the additional evidence would change the outcome of
     the decision.

20 C.F.R. §§404.970(a)(5), 416.1470(a)(5). Paragraph (b) states:

“[T]he Appeals Council will only consider additional evidence

... if you show good cause for not informing us about or

submitting the evidence” for particular enumerated reasons. 20

C.F.R. §§404.970(b), 416.1470(b). Good cause includes, inter

alia, that some “unavoidable circumstance beyond your control

prevented you from informing us about or submitting the evidence

earlier. Examples include[:] ... You actively and diligently

sought evidence from a source and the evidence was not received

or was received less than 5 business days prior to the

hearing[.]” 20 C.F.R. §§404.970(b)(3)(iv), 416.1470(b)(3)(iv).4



4 Appeals Council reviews of actions filed in Connecticut were
governed by 20 C.F.R. §405.401, rather than §404.970 and
§416.1470, until 2017. See 20 C.F.R. Part 405, App’x to Subpt. A
(effective June 13, 2011); see also Orriols v. Colvin,
3:14CV863(SRU), 2015 WL 5613153, at *2-4 (D. Conn. Sept. 24,
2015). However, the regulations were amended in 2017 to provide
consistency nationwide, and §405.401 has been eliminated
entirely. See generally Ensuring Program Uniformity at the
Hearing and Appeals Council Levels of the Administrative Review
Process, 81 Fed. Reg. 90987-01, 2016 WL 7242991 (Dec. 16, 2016)
(to be codified at 20 C.F.R. Parts 404, 405, and 416). Final
Rule 90987-01 states: “This final rule will be effective on
January 17, 2017. However, compliance is not required until May
1, 2017.” Id. Accordingly, compliance was required when the
Appeals Council evaluated plaintiff’s application following the
ALJ’s June 6, 2017, decision. See Tr. 136. The Court therefore
applies §404.970 and §416.1470 in reviewing the Appeals
Council’s actions.

                               11
    New evidence is “any evidence that has not been considered

previously during the administrative process[,]” that is not

cumulative. McIntire v. Astrue, 809 F. Supp. 2d 13, 21 (D. Conn.

2010). “Evidence is material if it is (i) relevant to the time

period for which benefits have been denied and (ii) probative,

meaning it provides a reasonable probability that

the new evidence would have influenced the Commissioner to

decide the claimant’s application differently.” Id. “[N]ew

evidence submitted to the Appeals Council following the ALJ’s

decision becomes part of the administrative record for judicial

review when the Appeals Council denies review of the ALJ’s

decision.” Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996).

    Here, the Appeals Council considered two sets of medical

records submitted after the ALJ rendered his decision. See Tr.

2. As to both sets of records the Appeals Counsel determined:

“We find this evidence does not show a reasonable probability

that it would change the outcome of the decision. We did not

consider and exhibit this evidence.” Id. Each of those sets of

records is relevant to one of plaintiff’s claims of error, and

the Court will address each of those claims of error in turn.

         a. Plaintiff’s Treatment on and After July 31, 2017

    Plaintiff’s motion references three back surgeries, in

addition to other, ongoing back treatment. See Doc. #21 at 1.

The first of those surgeries took place on June 16, 2016. See

                               12
id.   Although this was after plaintiff’s applications were

denied upon reconsideration at the state agency level, it was

six months before his last insured date of December 31, 2016,

and a year prior to the ALJ’s June 6, 2017, unfavorable

decision. The ALJ considered this surgery, and plaintiff’s

treatment shortly thereafter, and noted that plaintiff’s

condition improved. See Tr. 132.

      Plaintiff’s second surgery took place on July 31, 2017,5

more than a month after the ALJ’s decision was issued. See Tr.

18. Plaintiff’s third surgery, as of the filing of his November

16, 2018, motion to reverse, was scheduled to take place on

January 7, 2019. See Doc. #21 at 1.

      Plaintiff argues:

      [T]he decision to disqualify me from receiving benefits
      was based on a decision from the Hartford Court system
      from February of 2017, before my second surgery that was
      performed on [July] 31st 2017, the follow up stay at
      Abbott Terrace Health Center, and follow up therapy
      sessions at Access Rehab was never submitted by my
      attorney. Therefore the decision that was made this past
      May of 2018 was missing pertinent information regarding
      my health.




5 Plaintiff’s motion states that this surgery was performed on
“June 31st 2017.” Doc. #21 at 1. The records submitted to the
Appeals Council indicate that the surgery took place on July 31,
2017. See Tr. 18.

                                13
Doc. #21 at 2.6 The Court interprets plaintiff’s reference to a

February 2017 decision of the “Hartford Court system” to refer

to the ALJ’s June 6, 2017, decision. That decision followed the

February 16, 2017, hearing the ALJ conducted, where plaintiff

testified, in Hartford. The Court is unaware of any decision of

a state court bearing on plaintiff’s applications.

     The Appeals Council reviewed some evidence related to

treatment surrounding plaintiff’s second surgery, which was

submitted by plaintiff’s counsel. Specifically, the Appeals

Council reviewed records from University of Connecticut Health

Center, dated May 4, 2017, through October 12, 2017. See Tr. 2,

7-78. The Appeals Council determined that “the evidence did not

show a reasonable probability that it would change the outcome

of the decision.” Tr. 2.




6 Plaintiff has filed a letter on Abbott Terrace Health Center
letterhead which states that he “was a patient here at Abbott
Terrace from 6/22/2016 to 7/8/16 and 8/2/17 to 10/24 2017.” Doc.
#23 at 2 (sic). Plaintiff has not provided any other
documentation, or any treatment records, from Abbott Terrace
Health Center. Plaintiff has also filed what appear to be some
of his records of treatment following the July 31, 2017, surgery
from Access Rehab. See Doc. #24-3, Doc. #24-4. According to
plaintiff, these records cover treatment between January 10,
2018, and December 14, 2018. See Doc. #24-3 at 1, Doc. #24-4 at
1. The Court has had occasion to briefly review these records,
although they are not a part of the administrative record in
this case, and neither the ALJ nor the Appeals Council had
opportunity to review them. None of these records appear to be
retrospective in nature, nor do they address plaintiff’s
abilities on or before June 6, 2017. Accordingly, these records
do not relate to the time frame under consideration by the ALJ.
                               14
    The five pages of records documenting treatment prior to

the ALJ’s decision, see Tr. 9-14 (records from May 5, 2017, and

June 1, 2017), do not reveal any information the ALJ had not

already considered. These records document plaintiff’s standard

follow-up care, similar to many records that were already before

the ALJ. They document his “low back pain, low back muscle

spasm,” Tr. 9, 12, and that “patient in fact has lost quite a

bit of weight, has low back paraverterbral muscle spasm no focal

deficit[,]” Tr. 13. As to the remaining records, see Tr. 15-78,

even if the evidence were probative, it does not relate to the

time frame under consideration by the ALJ. None of this evidence

is retrospective in nature; the records contain only discussion

of plaintiff’s ongoing treatment. Accordingly, the Appeals

Council did not err in failing to consider this evidence as it

did not meet the requirements of 20 C.F.R. §404.970(a)(5) and

§416.1470(a)(5).

         b. Plaintiff’s Use of a Cane

    Plaintiff argues that he required use of a cane beginning

in March 2017, and that this is relevant to the applications for

benefits at issue here. See Doc. #21 at 1. Plaintiff, as the ALJ

recognized in his RFC determination, had “a hard time standing

for long periods of time and even discomfort sitting, forcing

[him] to change positions constantly.” Id. The ALJ’s RFC

determination confirmed that plaintiff “requires the ability to

                               15
sit and stand at will and would be able to continue to perform a

job when standing.” Tr. 130. The ALJ asked the VE whether the

use of a cane would impact his analysis of plaintiff’s ability

to perform various jobs, and the VE responded that plaintiff

would not be able to perform any job previously identified by

the VE if he required use of a cane. See Tr. 178-79.

     The Commissioner argues: “Nothing in the record supports

that Plaintiff used a cane prior to June 1, 2017, the end of the

period at issue [for plaintiff’s SSI application]. Accordingly,

Plaintiff’s argument regarding a cane is unsupported and without

merit.”7 Doc. #29-1 at 12.

     As to the record before the ALJ, the Commissioner is

correct. Plaintiff’s own functional report and his testimony at

the hearing specified that he did not use a cane.8 See Tr. 156,


7 The Commissioner, throughout her motion to affirm, refers to
June 1, 2017, as the date of the ALJ’s decision. The ALJ issued
his decision on June 6, 2017. See Tr. 136. This discrepancy does
not impact the Court’s analysis.

8 The record discloses a single discrepancy on this point. After
plaintiff denied using a cane, see Tr. 158, and stated that he
would be prescribed a cane in the future, see Tr. 178, plaintiff
stated “[y]es, I do need my cane[,]” Tr. 179. Plaintiff points
to no medical records documenting prior use of a cane. He states
in his motion that he was prescribed a cane in March 2017, see
Doc. #21 at 1, and he had indicated in his daily activities
report that he did not use a cane as of December 15, 2015, see
Tr. 371. Records dated June 21, 2016, also confirm that
plaintiff did not use any assistive device. See Tr. 661. The ALJ
is empowered to resolve ambiguities in the record, and his
resolution is entitled to deference. See Cage v. Comm’r of Soc.
Sec., 692 F.3d 118, 122 (2d Cir. 2012) (“[W]e defer to the
                               16
371, 661. Nothing in plaintiff’s motion suggests that he used a

cane prior to March 2017, and the ALJ acknowledged that

plaintiff would likely need a cane in the future. See Tr. 131-

132. Because plaintiff’s argument regarding his need for a cane

beginning in March 2017 relates to his abilities prior to June

6, 2017, but not to treatment before his last insured date of

December 31, 2016, plaintiff’s argument related to his use of a

cane is relevant to plaintiff’s SSI application only.

    The Commissioner’s argument does not discuss the record of

plaintiff’s treatment with Dr. Koliani, plaintiff’s primary

physician, dated April 14, 2017, which was submitted to the

Appeals Council by plaintiff’s attorney. See Tr. 93. The Appeals

Council advised plaintiff: “You submitted medical records from

Leonardi Koliani, M.D., dated December 9, 2016 through March 9,

2018 (43 pages)[.] ... We find this evidence does not show a

reasonable probability that it would change the outcome of the

decision. We did not consider and exhibit this evidence.” Tr. 2.

    The April 14, 2017, record, and subsequent records

documenting treatment through March 2018, show that plaintiff




Commissioner’s resolution of conflicting evidence.”); Veino v.
Barnhart, 312 F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts
in the medical evidence are for the Commissioner to resolve.”).
Accordingly, the Court finds that the ALJ did not err, based on
the evidence before him, in concluding that plaintiff might need
a cane in the future, but did not need one at the time.


                               17
needed a cane because of his back pain. See Tr. 85, 89, 93, 95,

98. These records support plaintiff’s argument that he used a

cane before June 6, 2017. The record contains no indication that

plaintiff’s use of a cane was, or was anticipated to be,

temporary. Indeed, Dr. Koliani’s records, submitted to the

Appeals Council, document that plaintiff used his cane for at

least eleven months,9 from April 2017 through March 2018.10 See

Tr. 85, 89, 93, 95, 98.

     In light of the VE’s testimony stating that plaintiff would

be unable to perform any identified job if he also required use

of a cane, see Tr. 178-79, records documenting that plaintiff



9 Plaintiff argues that he needed a cane beginning in March 2017.
See Doc. #21 at 1. While the April 14, 2017, record does not
indicate the first date on which plaintiff needed a cane, see
Tr. 93, there does not appear to be any evidence in the
administrative record documenting plaintiff’s need for a cane on
a specific earlier date.

10To be considered disabled under the Act and therefore entitled
to benefits, plaintiff must demonstrate that he is unable to
work after a date specified “by reason of any medically
determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to
last for a continuous period of not less than 12 months.” 42
U.S.C. §423(d)(1)(A) (emphasis added). If plaintiff had only
needed a cane for a short period of time, the Appeals Council’s
error might have been rendered harmless. The duration of
plaintiff’s well-documented need for a cane provides additional
support for the conclusion “there is a reasonable probability
that the additional evidence would change the outcome of the
decision[,]” 20 C.F.R. §§404.970(a)(5), 416.1470(a)(5), even
though the later records were not retrospective in nature.


                                18
needed to use a cane prior to the ALJ’s June 6, 2017, decision

were relevant, material, and had a reasonable probability of

changing the outcome of the ALJ’s decision. It is also clear

that an “unavoidable circumstance beyond [plaintiff’s] control

prevented” plaintiff from submitting the evidence to the ALJ. 20

C.F.R. §§404.970(b)(3), 416.1470(b)(3). The deadline for

submitting evidence to the ALJ closed on March 2, 2017. See Tr.

179. That was before the April 14, 2017, appointment occurred,

and it was therefore impossible for plaintiff to submit the

records of that appointment before March 2, 2017. Accordingly,

the Appeals Counsel erred in not considering these records.

    The Appeals Council’s failure to consider evidence that

meets the criteria of 20 C.F.R. §404.970(a)(5) and

§416.1470(a)(5) warrants remand. See Staib v. Colvin, 254 F.

Supp. 3d 405, 408 (E.D.N.Y. 2017) (“[T]he Appeals Council also

failed to consider relevant evidence. This also requires a

remand for further proceedings.”); McIntire, 809 F. Supp. 2d at

21 (When the Appeals Council fails in its duty to consider new

evidence as required by the Regulations, “the proper course for

the reviewing court is to remand the case for reconsideration in

light of the new evidence.”); see also Adams v. Colvin, No.

3:15CV1061(WIG), 2016 WL 5334646, at *3 (D. Conn. Sept. 22,

2016); Orriols, 2015 WL 5613153, at *5. Additionally, “the

Appeals Council’s cursory, formulaic rejection of the evidence

                               19
... without any legal or factual reasoning, is insufficient.”

McCarthy v. Colvin, No. 3:16CV01716(JGM), 2018 WL 495678, at *15

(citation and quotation marks omitted). Therefore, remand for

reconsideration of plaintiff’s SSI application is appropriate.

See Shrack v. Astrue, 608 F. Supp. 2d 297, 302 (D. Conn. 2009).

VI.   CONCLUSION

      Plaintiff’s SSI claim should be re-evaluated in light of

the evidence documenting that plaintiff needed to use a cane

before June 6, 2017. On remand the ALJ shall conduct a new,

full, hearing on plaintiff’s SSI application only. Plaintiff

shall also be afforded the opportunity to submit any additional

evidence relevant to his SSI application in advance of the

hearing. The Court offers no opinion on whether the ALJ should

or will find plaintiff disabled on remand.

      For the reasons set forth herein, plaintiff’s Motion to

Reverse or Remand [Doc. #21] is GRANTED, to the extent it seeks

remand for further proceedings related to plaintiff’s

application for SSI benefits, and defendant’s Motion for an

Order Affirming the Decision of the Commissioner [Doc. #29] is

DENIED.

      SO ORDERED at New Haven, Connecticut, this 9th day of May,

2019.

                                     _____/s/________________
                                     HON. SARAH A. L. MERRIAM
                                     UNITED STATES MAGISTRATE JUDGE

                                20
